DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed on 6/7/2022, wherein claims 1-2, 8-9 and 15-16 are amended.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No.10579437. Although the claims at issue are not identical, they are not patentably distinct from each other.
An exemplary mapping of the claims are shown below:
Reference Patent
Instant Application 
1. A method of migrating a logical partition with a native logical port from a source computing system to a target computing system, wherein the source computing system includes a hypervisor that supports the logical partition and a source virtual I/O server (VIOS), the logical partition includes a first logical port coupled for I/O data communications to a first source virtual adapter, and the method comprises:

establishing in the target computing system a target VIOS that includes a virtual network interface controller (vNIC) server, the vNIC server of the target VIOS coupled for data communications to a first target virtual adapter;
copying the logical partition including a vNIC client to the target computing system by:

instantiating a vNIC client in the logical partition as an active backup device for the first logical port, 
wherein the vNIC client is coupled through the hypervisor of the source computing system to a vNIC server in the source VIOS, and 
wherein the vNIC server is coupled for I/O data communications to a second source virtual adapter;


decoupling the first logical port from the first source virtual adapter, wherein the vNIC client maintains I/O data communications for the logical partition responsive to the decoupling; and

pausing the logical partition on the source computing system;

starting the logical partition on the target computing system;

establishing, by the vNIC client of the logical partition, data communications with the vNIC server of the target VIOS through the hypervisor of the target computing system, including performing I/O data communications between the logical partition and the first target virtual adapter;

establishing a second logical port in the logical partition on the target computing system, including coupling for I/O data communications the second logical port to a second target virtual adapter; and



performing I/O data communications from the logical partition to the second target virtual adapter through the second logical port.

1. A method of migrating a logical partition with a native logical port from a source computing system to a target computing system, wherein the source computing system includes a hypervisor that supports the logical partition and a source virtual I/O server (VIOS), the logical partition includes a first logical port coupled for I/O data communications to a virtual function of a first source virtual adapter, and the method comprises:

establishing in the target computing system a target VIOS that includes a virtual network interface controller (vNIC) server, the vNIC server of the target VIOS coupled for data communications to a first target virtual adapter;
copying the logical partition including a vNIC client to the target computing system, 

wherein the first logical port is a native logical port of the source computing system that is not copied with the logical partition, 
wherein the vNIC client is coupled through the hypervisor of the source computing system to a vNIC server in the source VIOS, and 
wherein the vNIC server is coupled for I/O data communications to a virtual function of a second source virtual adapter;










starting the logical partition on the target computing system;

establishing, by the vNIC client of the logical partition, data communications with the vNIC server of the target VIOS through the hypervisor of the target computing system, including performing I/O data communications between the logical partition and the first target virtual adapter;

establishing a second logical port in the logical partition on the target computing system, wherein the second logical port is native to the target computing system, including coupling for I/O data communications the second logical port to a second target virtual adapter; and

performing I/O data communications from the logical partition to the second target virtual adapter through the second logical port.


While the instance application claims a first logical port is native logical port of the source computing system that is not copied with the logical partition, while the reference application claims decoupling the first logical port from the first source virtual adapter within the source computing system.  They are not patentably distinct from each other because functionally decoupling the first logical port prior to copying of the VM partition results in the logical port not copied with the logical partition, and it is an obvious functionally equivalent feature.  
In addition, while the reference application’s claim language does not explicitly mention the logical ports are native ports, the Specification of the reference application explicitly teaches the logical ports are native logical ports backed by SR-IOV implemented virtual adapters (paragraphs 16 and 19).  Thus, it would be obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize the logical ports of the reference application can include native ports as claimed in the instant application.  Thus, they are not patentably distinct from each other.
Therefore, it is readily obvious to one of ordinary skill in the art that the reference application is obvious to the present application’s claimed invention.
In addition, claims 8 and 15 contain similar limitations as claim 1 above, with only difference between method vs system vs product claims, thus they are similarly made obvious by the reference patent.
Furthermore, claims 2-7, 9-14, and 16-20 do not include additional features that renders the instant application non-obvious in view of the reference patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cordero et al. (“IBM PowerVM virtualization introduction and Configuration”, June 2013), in view of Walsh et al. (“PowerVM Single Root I/O Virtualization: Fundamentals, Configuration, and Advanced Topics, October 2015), in view of Dhosale et al., (“IBM Power Systems SR-IOV Technical Overview and Introduction”, Fig. 3-4 and Pg. 14-15, https://www.redbooks.ibm.com/redpapers/pdfs/redp5065.pdf , July 2014)

As for claim 1, Cordero teaches a method of migrating a logical partition with a native logical port from a source computing system to a target computing system (Chapter 11.2 – Live Partition Mobility Planning and Chapter 11.3 – Suspend and Resume Planning, in view of Chapter 4.2.2, Migration of logical partition under multiple embodiments, wherein logical partition include virtual native access to physical devices.  In addition, given both storage and network data communication are “data” communication, prior art further teaches within each time of migration both types of logical ports (Fig. 11-3 – vscsi0 and ent0)), wherein the source computing system includes a hypervisor [POWER Hypervisor] that supports the logical partition [Client Partition] and a source virtual I/O server (VIOS) [Virtual I/O Server], the logical partition includes a first logical port coupled for I/O data communications to a virtual function [vhost0/eth1 virt] of a first source virtual adapter [fcs0/ent0] (E.g., Fig. 11-3, 11-14, 11-18.  Examiner note, under BRI “virtual function of a first source virtual adapter” is understood as any generic functionality to expose adapter control/access to the logical partition (Specification, paragraph 20).  Here, the virtual adapters clearly provides I/O access to the logical partition with respective i/o types.  In particular, fcs0 and ent0 corresponds to different physical adapters.  See, e.g., Example 16-35 showing fcs0 corresponds to a PCI-E FC adapter, and Section 10.3.5-Shared Ethernet Adapter discuss SEA bridge within VIOS depicted in Fig. 11-3, etc. connected eth0 is to a physical network adapter), and the method comprises:
establishing in the target computing system a target VIOS that includes a virtual network interface controller (vNIC) server, the vNIC server of the target VIOS coupled for data communications to a first target virtual adapter (Fig. 11-3, 11-14, 11-18, in view of Section 4.3.2 – Virtual Ethernet Adapter.  Ent 1 virt is established within Virtual I/O Server on the target Power7 System #2 in each figure.  In addition vNIC Server inside the VIOS is a software construct for supporting the management of virtual adapter data communication and is understood as the underlying software component enabling the ent 1 virt to ent0 physical adapter stack);
copying the logical partition including a vNIC client [Fig. 11-4 – AIX Client Partition 1 – ent0] to the target computing system (Fig. 11-4 with migration result at Fig. 11-5 and Pgs 269-270, arrow for movement of AIX Client Partition 1 from power7 system #1 to #2, wherein the ent0 data adapter within the partition are depicted as moving with the partition to destination), wherein the VNIC client [“ent1(virt.)”] is coupled through the hypervisor [hypervisor] of the source computing system to a vNIC server [ent1(virt.) in VIOS1] in the source VIOS [VIOS1] in the logical partition is coupled for I/O data communications to a virtual function of a second source virtual adapter [Fig. 10-27 - ent0(phy.) in VIOS 1 is physical adapter connected to physical ethernet switch]  (Fig. 10-27, “ent1 (virt.)” in client partition connectsto ent1(virt.) in VIOS which is understood as the vNIC server, which is connected to a ent0 physical adapter.  It is understood as second adapter both relative to the ent0 physical adapter of VIOS1 in Fig. 10-27 but also the fcs0 adapter of Fig. 11-4.  It is clear the vNIC client is accessing a virtualized function of the ethernet switch via VIOS1 and VIOS2 respectively.  Similar to examiner’s interpretation that follows current Specification Fig. 2.);  
starting the logical partition on the target computing system (Chapter 11.2 – Live Partition Mobility Planning, and Chapter 11.3.3 – Suspend/Resume and Shared Memory, and Chapter 11.3.6 – Migrate.  Here, Live partition migration necessarily starts the logical partition on the target location at some point as at least a source or target partition have to be running for the partition migration to be live.   In addition, in the more traditional suspend, shutdown, migration, resume method, the prior art also teaches the resuming of the migrated partition, which is a form of starting the logical partition on the target computing system (either immediately after migration or as taught in 11.3.6, at an arbitrary later stage));
establishing, by the vNIC client of the logical partition, data communications with the vNIC server of the target VIOS through the hypervisor of the target computing system, including performing I/O data communications between the logical partition and the first target virtual adapter (Fig. 11-4 and 11-5 and in view of Chapter 10.3.4 – Shared Ethernet adapter, Pg. 233, “Smitty vlan and vconfig commands” are examples of software system running on the specific partition used to help establish the vNIC data communication with the vNIC server of the target VIOS through hypervisor as depicted in end result of migration at Fig. 11-5 and also at example vLAN configuration depicted in Fig. 10-23, Software components help establishing connection is considered a type of vNIC client);
establishing a second logical port in the logical partition on the target computing system, including coupling for I/O data communications the second logical port to a second target virtual adapter (Fig. 11-3, 11-4, 11-5, in view of page 67, “up to 32767 virtual Ethernet adapters are supported for each IBM …partition…”  While the migration figure does not explicitly depict a second logical port, for I/O data communication, however, the number of virtual Ethernet adapters that can be established on a partition is arbitrarily large, thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize the system can establish a second logical port in the logical partition on the target computing system because doing so allows virtualization redundancy.  Pg. 67.  Each virtual adapter corresponds to a port.  See also vlan tag information including vid for specific ports at Chapter 4.3.3 – Virtual Lan and Chapter 4.3.4 – Virtual switches.  See also Chapter 10-4 for setting maximum number of virtual adapters in a partition profile, thus obviously has capability to have more than 1 adapter/port for i/o communication in addition to depiction of plurality of ports); and
performing I/O data communications from the logical partition to the second target virtual adapter through the second logical port (Chapter 4.3.3 Virtual Lan teaches delivery of Ethernet packets within respective vLand thus capable of performing I/O data communication once the adapters are set up).

While Cordero already teaches native logical ports above, Examiner note that Cordero does not explicitly teach either vNIC I/O port or FCS port of Fig. 10-27 and 11-3 respectively is a native logical port wherein the first logical port is a native logical port of the source computing system that is not copied with the logical partition, or that the second logical port is native to the target computing system.  
However, Walsh teaches a method of logical partition migration with a native logical port (Pg. 11 – SROV architecture internal switching in conjunction with SEA.  “Logical port”.  SR-IOV implemented logical ports are understood as a form of native logical port under the current specification.  (See, Specification, e.g., paragraphs 18 and 20)) wherein the first logical port is a native logical port of the source computing system that is not copied with the logical partition (Page 40, “…prior to migration, use dynamic LPAR operation to remove SR-IOV logical port…”  Thus, the SR-IOV logical port is clearly not copied with the logical partition as it is removed.  In addition, while it is not explicit whether the removal using LPAR operation is an automated process, automatic means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  See, MPEP 2144.04 (III), and In reVenner, 262 F.2d 91, 95 (CCPA 1958)), and wherein the second logical port is native to the target computing system, (Pg. 40, “…on target system, configure SR-IOV logical port as active connection…”  See, MPEP 2144.04 (III), and In reVenner, 262 F.2d at 95)).
In addition, Walsh also teaches migrating a logical partition with a native logical port from a source computing system to a target computing system, wherein the source computing system includes a hypervisor that supports the logical partition and a source VIOS, the logical partition includes a first logical port coupled for I/O data communications to a virtual function of a first source virtual adapter (Pg. 40) and copying the logical partition including a vNIC client [“Virtual adapter”] to the target computing system (Pg. 40, “…virtual ethernet becomes active connection…migrate the partition…”), wherein the vNIC client is coupled through the hypervisor of the source computing system to a vNIC server in the source VIOS [ virtual adapter in VIOS], and wherein the vNIC server is coupled for I/O data communications to a virtual function of a second source virtual adapter (Pg. 40 teaches primary link with backup, Examiner note, the Live Partition Mobility using Sr-IOV and powerVM vNIC as discussed in Walsh is well known to support where the vNIC is serving as backup using a different adapter.  (See Walsh’s Links to IBM Power systems SR-IOV overview redpaper citing to Dhosale et al., “IBM Power Systems SR-IOV Technical Overview and Introduction”, Fig. 3-4 and Pg. 14-15, https://www.redbooks.ibm.com/redpapers/pdfs/redp5065.pdf , July 2014).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate Walsh’s teaching of a logical partition migration wherein the first logical port is a native logical port of the source computing system that is not copied with the logical partition and wherein the second logical port is native to the target computing system into Cordero with copying the logical partition including a vNIC client to the target computing system, wherein the first logical port is a native logical port and establishing a second logical port in the logical partition on the target computing system into Cordero with different logical ports of a logical partition connecting to plurality of source virtual adapters including a first and second and third virtual adapters because they are both directed to the utilization of IBM’s VIOS implementation for logical partition where logical partition contains active and backup connections and where Cordero contemplates the use of SR-IOV implementation as detailed in Walsh, and because doing so allows efficient live migration of partition involving logical ports implemented using SR-IOV (Walsh, Pg. 40). 

While Cordero clearly teaches copying the logical partition including a vNIC client to the target computing system wherein the VNIC is coupled through the hypervisor of the source computing system to a vNIC server in the source VIOS, and wherein the vNIC server is coupled to a virtual function of a second source virtual adapter, and Walsh is directed to the same IBM VIOS based logical partition migration and within the document, links to supporting document showing the SR-IOV attached native logical port and the logical port through the VIOS can be directed to different virtual source adapters and is a well known deployment choice.  However, in the interest of compact prosecution, Examiner notes Cordero and Walsh do not explicitly state SR-IOV backed logical port and logical port utilizing vNIC client via vNIC server in the source VIOS are connected to virtual functions on two different adapters.
However, Dhosale teaches a known method of PowerVM SR-IOV implementation in logical partitions including logical partition including a vNIC client, wherein the first logical port is a native logical port of the source computing system [logical port connecting to SR-IOV Adapter in red], and wherein the vNIC client is coupled through the hypervisor of the source computing system to a vNIC server in the source VIOS, and wherein the vNIC server is coupled for I/O data communications to a virtual function of a second source virtual adapter [virtual eth/vNIC client connecting to virtual eth SEA/vNIC server in VIOS connected to adapter on left via purple path],  (Fig. 3-4 SR-IOV Network interface backup, wherein logical port I connects to SR-IOV adapter logical port, and second logicalport/virtual eth client connects to vNIC server in VIOS which in turn connects to a VF of another adapter).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate Dhosale’s teaching of logical partition including a vNIC client, wherein the first logical port is a native logical port of the source computing system and wherein the vNIC client is connected through the hypervisor of the source computing system to a vNIC server in the source VIOS coupled to a virtual function of a second source virtual adapter into Cordero and Walsh with logical partition including a vNIC client coupled through the hypervisor to a vNIC server in the source VIOS coupled to a VF of a virtual adapter because they are both directed to the utilization of IBM’s VIOS implementation for logical partition network connection backup where one port is a native port, and because it is not only one of a number of well-known/common Deployment Scenarios supported by the PowerVM VIOS and SR-IOV implementation (Dhosale, Chapter 3. Deployment Scenarios, Pg. 11-15) but also because doing so allows combination for best features of SR-IOV and powerVM SEA to provide a network solution with advanced Live Partition Mobility and (Dhosale, Chapter 3.3 using SR-IOV and VIOS, pg. 15). 

As for claims 8 and 15, they contain similar limitations as claim 1 above.  Thus, they are rejected under the same rationales.

As for claim 2, Cordero teaches instantiating a vNIC client in the logical partition as an active backup device for the first logical port (Fig. 10-27, “ent0 (virt.)” and “ent1 (virt.)” in client partition, wherein ent1 is serving as active backup device for the primary device.  As explained on Pg. 242, “one backup adapter is said to be operating in network interface backup mode.  thus, it necessarily is operating and active.).
pausing the logical partition on the source computing system (Chapter 11.3 – Suspend and Resume, “suspend”).
Walsh teaches decoupling the first logical port from the first source virtual adapter, wherein the vNIC client maintains I/O data communications for the logical partition responsive to the decoupling (Pg. 40, “…remove SR-IOV logical port…virtual Ethernet becomes active connection…”).
Walsh also additionally teaches instantiating a vNIC client in the logical partition as an active backup device for the logical port, (pg 40 in view of pg 11 and 57-58.  virtual ethernet becomes active connection, the client is depicted as going through hypervisor switch (pg. 11).

As for claims 9 and 16, they contain similar limitations as claim 2 above.  Thus, they are rejected under the same rationales.

As for claim 3, Walsh teaches configuring, automatically before migration, the vNIC client with attributes from the first logical port (Pg. 40, “configure…vNIC client virtual adapter as backup” of the SR-IOV logical port.  Examiner note, information indicating vNIC is backup for SR-IOV logical port is an attribute.

As for claims 10 and 17, they contain similar limitations as claim 3 above.  Thus, they are rejected under the same rationales.

As for claim 4, Walsh also teaches configuring, automatically during migration, the vNIC client with attributes from the first logical port (Pg. 40, “Virtual Ethernet becomes Active connection”, when taking over network communication for logical port, it necessarily takes over attribute of the designated channel for network communication from the logical port.  Moreover, Examiner notes, as understood in the Specification, during the migration as claimed does not mean what is traditionally understood in the art that the LPAR is enroute to the destination, instead, it means before the actual migration of the partition. See, Specification paragraph 27).

As for claims 11 and 18, they contain similar limitations as claim 4 above.  Thus, they are rejected under the same rationales.

As for claim 5, Walsh teaches receiving, from an operator of the logical partition, configuration instructions comprising attributes for the vNIC client (pg. 46).

As for claims 12 and 19, they contain similar limitations as claim 5 above.  Thus, they are rejected under the same rationales.

As for claim 6, Walsh teaches wherein the virtual adapters are single root input/output virtualization (SR-IOV) adapters, and wherein the first logical port and the second logical ports are SR-IOV virtual function device drivers (Page 39-40, “SR-IOV Adapter” with virtual functions “VF”).

As for claims 13 and 20, they contain similar limitations as claim 6 above.  Thus, they are rejected under the same rationales.

As for claim 7, Walsh teaches wherein the source VIOS comprises a third logical port coupled for I/O data communications with the vNIC server (Page 39, plurality of ports connecting to SEA and virtual adapter part of vNIC Server.  See Pg. 30.).

As for claim 14, it contains similar limitations as claim 7 above.  Thus, it is rejected under the same rationales.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument
In addition, Examiner note, the newly relied upon art Dhosale was previously used as supporting evidence of the obviousness of the Walsh art teaching a particular feature, but was not explicitly used as basis of rejection and without any proffered arguments by the Applicant.   Therefore, no substantive response to argument is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN X LU/
Examiner, Art Unit 2199

/KENNETH TANG/Primary Examiner, Art Unit 2199